Exhibit 10.1

 

AMENDMENT NO. 3

TO

CHRISTOPHER & BANKS CORPORATION

2005 STOCK INCENTIVE PLAN

 

This Amendment No. 3 to the Christopher & Banks Corporation 2005 Stock Incentive
Plan (the “Plan”) is hereby approved by the Christopher & Banks Corporation
Board of Directors (the “Board”) to be effective April 18, 2007, subject to
stockholder approval.

 

WHEREAS, the Plan was approved by the Board on April 7, 2005 and by the
stockholders of the Company on July 27, 2005; and

 

WHEREAS, the Board approved Amendment No. 1 to the Plan effective July 26, 2006;
and

 

WHEREAS, the Board approved Amendment No. 2 to the Plan effective September 21,
2006; and

 

WHEREAS, pursuant to Section 13.2 of the Plan, which provides that the Board may
at any time and from time to time and in any respect, amend or modify the Plan
and seek the approval of any amendment or modification by the Company’s
stockholders to the extent the Board deems necessary or advisable, the Board, on
April 18, 2007, approved amending the Plan to increase the number of shares
reserved for issuance under the Plan from 800,000 to 1,800,000 and authorized
the seeking of stockholder approval of such amendment; and

 

WHEREAS, the Stockholders of the Corporation, at the Annual Meeting of
Stockholders held August 1, 2007, approved an amendment increasing the number of
shares reserved for issuance under the Plan as authorized by the Board.

 

NOW, THEREFORE, BE IT RESOLVED, that Section 4.1 of the Plan is hereby amended
and restated in its entirety to read as follows:

 

4.1                                 Maximum Share Limitations. Subject to
adjustment pursuant to Section 4.3 hereof, the maximum aggregate number of
shares of Common Stock that may be issued and sold under all Awards granted
under the Plan shall be 1,800,000 shares. Of such aggregate Plan limit, the
maximum number of shares of Common Stock that may be issued as Incentive Stock
Options under the Plan shall be limited to 1,800,000 shares. Each of the
foregoing numerical limitations stated in this Section 4.1 shall be subject to
adjustment in accordance with the provisions of Section 4.3. Shares of Common
Stock issued and sold under the Plan may be either authorized but unissued
shares or shares held in the Company’s treasury. To the extent that any Award
involving the issuance of shares of Common Stock is forfeited, cancelled,
returned to the Company for failure to satisfy vesting requirements or other
conditions of the Award, or otherwise terminates without an issuance of shares
of Common Stock being made thereunder, the shares of Common Stock covered
thereby will no longer be counted against the foregoing maximum share
limitations and may again be made subject to Awards under the Plan pursuant to
such limitations. Any Awards or portions thereof that are settled in cash and
not in shares of Common Stock shall not be counted against the foregoing maximum
share limitations.

 

FURTHER RESOLVED, that all other terms of the Plan shall remain in full force
and effect, except to the extent inconsistent with the restated Section 4.1 set
forth above.

 

--------------------------------------------------------------------------------